ORDER APPROVING FIRST AMENDED CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and *316the respondent have submitted for approval a First Amended Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: On April 5, 2004, respondent was convicted, on a guilty-plea, of Domestic Battery, a class A misdemeanor. The incident involved the respondent and his girl friend with whom he had resided for approximately fifteen years.
Violations: Respondent's conduct violated Ind. Professional Conduct Rule 8.4(b), which prohibits an attorney from committing a criminal act that reflects adversely on his honesty, trustworthiness, or fitness as a lawyer in other respects.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. In approving a public reprimand, we do so in part because of this Court's policy of encouraging agreed resolutions of disciplinary matters. We also note respondent has completed the twenty-seven week "Stop Abuse and Violence Through Education" program and that there have been no further incidents of this nature. We also observe that the victim's testimony in this matter changed over time regarding the nature of the incident. The Costs of this proceeding are assessed against the respondent. The Court further finds that with the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 28, Section 3(d).
All Justices concur.